UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                   No. 96-50612



PATRICIA HALL,
                                                Plaintiff - Appellee-Cross-Appellant,

                                       versus

ECTOR COUNTY, TEXAS,

                                           Defendant - Appellant-Cross-Appellee.




                   Appeal from the United States District Court
                       for the Western District of Texas
                                 (MO-95-CA-225)

                               September 17, 1997


Before POLITZ, Chief Judge, HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

       Ector County appeals an adverse jury verdict in a lawsuit brought by Patricia


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4.
Hall under the Texas Whistle Blower Act. We affirm in part, vacate in part, and

remand for further proceedings.

                                 BACKGROUND

       Hall was a systems administrator for Ector County, and Tom Pace was her

supervisor. In 1992 Pace was a candidate for the office of Tax Assessor of Ector

County. Pace required Hall to work on his campaign during working hours. Hall

complained about this impropriety directly to Pace and eventually reported it to the

Ector County personnel director, an Ector County Commissioner, and the Ector

County Sheriff’s Department.

       Hall’s working conditions changed dramatically after Pace learned of her

reports, confronting her directly and demanding that in the future she should “keep

[her] mouth shut.” Pace then moved Hall’s office from the main annex building to

the basement of the courthouse; excluded her from staff meetings and interviews

with prospective employees; allowed subordinates to insult her and ignore her

instructions; changed her job assignment from systems administrator to computer

technician; and, finally, terminated her employment.

       Hall filed the instant action against Ector County alleging violations of the

Texas Whistle Blower Act.1 After a two day trial, the jury found that Ector County

   1
    TEX. GOV’T CODE ANN. §§ 554.001-554.010 (West 1994 & Supp. 1997).

                                         2
had discriminated against Hall in violation of the Act and awarded her $71,764.15

in general damages and $18,241 in attorney’s fees.2 Both Ector County and Hall

timely appealed.

                                    ANALYSIS

       Ector County maintains that Hall’s lawsuit is barred by the applicable statute

of limitations. The Act provides that

       a public employee who seeks relief under this [Act] must sue not later
       than the 90th day after the date on which the alleged violation of this
       [Act] . . . occurred. . . .3

       At trial Hall established numerous acts of discrimination by Pace which

violated the Act. The discriminatory acts commenced in 1992 and continued until

Pace terminated Hall in 1995. The instant action against Ector County was filed

October 16, 1995. Hall is entitled to recover damages only for violations of the Act

which occurred within the 90 days preceding the filing of the lawsuit.

       Our review of the record reveals that only two violations of the Act occurred

within the 90 days preceding the filing of Hall’s lawsuit. The first occurred on



   The jury also awarded Hall $200,000 in punitive damages, but the district court
   2

vacated that award after concluding that punitive damages were not allowable
under the Act. Hall contends that this conclusion is erroneous. The district court’s
well-reasoned decision satisfies to the contrary and we affirm same.
   3
    TEX. GOV’T CODE ANN. § 554.005 (West 1994).

                                          3
August 24, 1995 when Pace had Hall’s job title changed from systems

administrator to computer technician. That change in job title ensured that Hall

would not be eligible to receive a pay increase for several years. The second

occurred on September 5, 1995 when Pace terminated Hall’s employment with

Ector County.

      The jury based its award of damages on the entire course of discriminatory

conduct which violated the Act rather than on the two most recent violations of the

Act. Because of this error, we must vacate and remand to the district court so that

an appropriate award of damages may be fashioned. At that time, the district court

may make any adjustment in the award of attorney’s fees it deems appropriate. All

other points of error urged by the parties are meritless and are rejected.

      For the foregoing reasons, we AFFIRM the verdict of the jury as to the

liability of Ector County, AFFIRM the disallowance of punitive damages, and

otherwise VACATE and REMAND the award of damages and attorney’s fees for

further proceedings consistent herewith.




                                         4